DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 03/26/2020. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 03/26/2020 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on 03/26/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a communications module, configured to: receive an indication of a second vehicle in a vicinity of the first vehicle, provide to the second vehicle a first complexity score (CS)… and receive from the first vehicle a second CS” (claim 1)
“a perception analysis module, configured to: determine whether a difference between the first CS and the second CS satisfies one or more criteria for establishing that data exchange is in order, and upon positive determination, cause the second vehicle to provide to the first vehicle sensor data describing the environment surrounding the second vehicle, and establish a driving strategy of the first vehicle based on the sensor data provided by the second vehicle” (claim 1)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 36: “the communications module 310 may include multiple communication chips. For instance, a first communication chip of the communications module 310 may be dedicated to shorter-range wireless communications such as Wi-Fi or Bluetooth, while a second communication chip may be dedicated to longer-range wireless communications such as GPS, GSM, GPRS, LTE, or others,” ¶ 39: “In some embodiments, the perception analysis module 320 may include a processing device in the form of one or more digital signal processors (DSPs), application-specific ICs (ASICs), central processing units (CPUs), graphics processing units (GPUs), server processors, or any other suitable processing devices,” and ¶ 89: “any of the potential processing elements, modules, and machines described herein should be construed as being encompassed within the broad term ‘processor’”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 is directed towards a collaborative perception system for a first vehicle.
Step 2A, prong 1: Claim 1 recites the abstract concept of establishing a driving strategy for a vehicle. This abstract idea is described at least in claim 1 by the mental process steps of determining whether a difference between a first and second complexity score satisfies one or more criteria, and establishing a driving strategy of a first vehicle based on sensor data provided by a second vehicle. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining whether the difference in complexity scores satisfies the criteria and establishing the driving strategy for the first vehicle. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 1, other than reciting “a perception analysis module,” nothing in the steps of determining whether the difference in complexity scores satisfies criteria and establishing a driving strategy of the first vehicle based on provided sensor data precludes the idea from practically being performed in the human mind. For example, if not for the “perception analysis module” language, the claim encompasses a human mentally determining whether the difference in complexity scores satisfies the criteria and establishing the driving strategy for the first vehicle with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a perception analysis module which is a generic computer component (see instant specification ¶ 39) that is simply employed as a tool to perform the determining and establishing portions of the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that a communications module is configured to receive an indication of a second vehicle in a vicinity of the first vehicle and receive a second CS. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited steps of providing to the second vehicle a first CS and causing the second vehicle to provide to the first vehicle sensor data describing the environment surrounding the second vehicle are considered insignificant extra-solution activity, as they simply amount to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-9:
Dependent claims 2-9 only recite additional mental process steps (i.e. establishing the driving strategy of the first vehicle based on the determination that the difference between the first and second CSs does not satisfy the criteria, proceeding with an original driving strategy of the first vehicle, changing the original driving strategy of the first vehicle, and identifying a blind spot of the first vehicle), limitations further defining the mental process, and further data output (i.e. causing the first vehicle to provide sensor data to the second vehicle, and requesting a vehicle management system to provide to the first vehicle an indication of the second vehicle in the vicinity of the first vehicle). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Attard et al. (US 2015/0178998 A1), hereinafter Attard, in view of Szilagyi et al. (US 2020/0372795 A1), hereinafter Szilagyi.
	Regarding claim 1:
		Attard discloses the following limitations:
“A collaborative perception system for a first vehicle, the collaborative perception system comprising: a communications module, configured to: receive an indication of a second vehicle in a vicinity of the first vehicle.” (See at least Attard ¶¶ 16 and 71-73: “sensor data collectors 110 could include mechanisms such as RADAR, LIDAR, sonar, cameras or other image capture devices, that could be deployed to measure a distance between the vehicle 101 and other vehicles or objects, to detect other vehicles or objects…” Further, “the first vehicle 101 sends a v2v communication 112 that may be received by one or more second vehicles 101 within range of the first vehicle 101,” and “the first vehicle 101 may receive one or more v2v communications 112 from one or more second vehicle 101… For example, the first vehicle 101 could receive data 115 from a second vehicle 101 relating to a speed and/or location of the second vehicle 101.”)
“provide to the second vehicle a first complexity score (CS), the first CS indicative of an environment surrounding the first vehicle.” (See at least Attard ¶¶ 26-28, 57, and 71: “the computer 105 generally computes the overall scalar confidence assessment 118 mentioned above, i.e., a value Φ that provides an indicia of whether the vehicle 101 should continue autonomous operations, e.g., when compared to a predetermined threshold Φmin. The overall confidence assessment 118 may take into account a variety of factors, including various collected data 115 relating to various vehicle 101 attributes and/or attributes of a surrounding environment.” Then, “the first vehicle 101 sends a v2v communication 112 that may be received by one or more second vehicles 101 within range of the first vehicle 101. The v2v communication 112 generally indicated that a fault has been detected in the first vehicle 101, and may further indicate the nature of the fault. For example, a v2v communication 112 may include a code or the like indicating a component in the first vehicle 101 that has been determined to be faulty and/or indicating a particular kind of collected data 115 that cannot be obtained and/or relied upon.” The “overall confidence assessment” reads on the claimed “first complexity score.”)
“and a perception analysis module, configured to: determine whether… data exchange is in order.” (See at least Attard ¶¶ 70-72: “If a fault is detected, then a block 330 is executed next… In the block 330, the first vehicle 101 sends a v2v communication 112 that may be received by one or more second vehicles 101 within range of the first vehicle 101… Next, in a block 335, the first vehicle 101 may receive one or more v2v communications 112 from one or more second vehicle 101. V2v communications received in the first vehicle 101 from a second vehicle 101 may include collected data 115 from the second vehicle 101 for the first vehicle 101, whereby the first vehicle 101 may be able to conduct certain operations.”)
“and upon positive determination, cause the second vehicle to provide to the first vehicle sensor data describing the environment surrounding the second vehicle.” (See at least Attard ¶¶ 72-73: “Next, in a block 335, the first vehicle 101 may receive one or more v2v communications 112 from one or more second vehicle 101. V2v communications received in the first vehicle 101 from a second vehicle 101 may include collected data 115 from the second vehicle 101 for the first vehicle 101, whereby the first vehicle 101 may be able to conduct certain operations.”)
“and establish a driving strategy of the first vehicle based on the sensor data provided by the second vehicle.” (See at least Attard ¶ 74: “Following the block 335, in a block 340, the first vehicle 101 computer 105 determines an action or actions to take concerning vehicle 101 operations, whereupon such actions may be implemented by the autonomous module 106. Such determination may be made, as mentioned above, at least in part based on data 115 received from one or more second vehicles 101.”)
The following limitations are not explicitly disclosed by Attard, but are taught by Szilagyi:
“and receive from the first vehicle a second CS, the second CS indicative of an environment surrounding the second vehicle.” (See at least Szilagyi ¶¶ 25-26: “The auxiliary information, if available, is combined with the information present in the vehicular messages and with map data in order to build a full state of the traffic/road condition (e.g., in a supervised area such as a city district) and to enable analyzing the relative context of the vehicles in details… In some embodiments, the vehicular message distribution entity may further maintain in the one or more databases 124 or 134 or 144 more specific road/traffic context information. The road/traffic context information may comprise information on a per vehicle basis… The road/traffic context information may comprise the latest kinematics information of the vehicle (available from the vehicular messages, e.g., location, speed, acceleration and/or heading angle parameters and values) as well as their interpretation in the context of the road environment, weather conditions and other vehicles (the relative context of the vehicle). The relative context of each vehicle may include (but is not limited to) comparing their type (e.g., truck vs. passenger car), speed, acceleration/braking events, heading angle/orientation, presence in a CACC control loop or platoon, presence in specific lanes, relation to traffic light (e.g., waiting in front of red light), being queued up due to traffic light or congestion, planned route/trajectory (navigation information), presence of other vehicles in the vicinity/line of sight/presence of the two vehicles, and/or presence of other road users (e.g., VRU, passengers, cyclists).” The “road/traffic context information” which includes the “relative context of each vehicle” reads on the claimed complexity scores for each vehicle.)
“and a perception analysis module, configured to: determine whether a difference between the first CS and the second CS satisfies one or more criteria for establishing that data exchange is in order.” (See at least Szilagyi ¶ 25: “The relative context of vehicles is used to evaluate whether a vehicular message (e.g., CAM, DENM) originated by a given source vehicle should be delivered to a given (potential) target vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative vehicle system disclosed by Attard by transmitting messages between the vehicles based on an analysis of the relative context of each vehicle as taught by Szilagyi, because Szilagyi discloses that the “transmission of vehicular messages to target vehicles which attain very little benefit from said vehicular messages should be avoided in order not to consume resources in vain,” and that “privacy may be improved due to reduced scope of information disseminating, that is, messages are delivered only on need to know basis.” However, if it is determined that a vehicle could benefit from receiving a message, the sharing of data can help with “maintaining platooning, remote driving, automated cooperative driving for short distance grouping, cooperative collision avoidance (CoCA) of connected automated vehicles, collective perception of environment, information sharing for partial/conditional and high/full automated platooning and video data sharing for assisted and improved automated driving (VaD) and/or emergency trajectory alignment.” (See at least Szilagyi ¶¶ 20, 43, and 73.)
	Regarding claim 2:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Szilagyi further discloses “wherein, when determined that the difference between the first CS and the second CS satisfies the one or more criteria for establishing that data exchange is in order, the perception analysis module is further configured to cause the first vehicle to provide to the second vehicle sensor data describing an environment surrounding the first vehicle.” (See at least Szilagyi ¶¶ 18 and 25: “The relative context of vehicles is used to evaluate whether a vehicular message (e.g., CAM, DENM) originated by a given source vehicle should be delivered to a given (potential) target vehicle… The information that the source vehicle may potentially transmit and what may be of interest for the target vehicles includes not only the standardized CAM/DENM messages but also the information produced by on-board sensors (in raw or processed format), camera video streams (e.g., for V2X use cases like see-through), radar, lidar, etc. scans or their pre-processed information (such as the detected presence of pedestrians or other VRUs) or navigational updates on expected future maneuvers (such as turns or lane changes to follow a planned route). After considering the potential target vehicles from the above point of view, the vehicular message distribution entity delivers each vehicular message to those target vehicles that are affected by the source vehicle that originated the message or would require updated information from said source vehicle.”)
	Regarding claim 3:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Attard further discloses “wherein, when determined that… the first CS… does not satisfy the one or more criteria for establishing that data exchange is in order, the perception analysis module is configured to establish the driving strategy of the first vehicle based on the determination that the difference between the first CS and the second CS does not satisfy the one or more criteria for establishing that data exchange is in order.” (See at least Attard ¶¶ 57-58: “For example, the computer 105 generally computes the overall scalar confidence assessment 118 mentioned above, i.e., a value Φ that provides an indicia of whether the vehicle 101 should continue autonomous operations, e.g., when compared to a predetermined threshold Φmin… an overall confidence assessment 118 at a given time may indicate that autonomous operations of the vehicle 101 may continue.” Determining that autonomous operation should continue if there is no detected issue reads on establishing the driving strategy as recited in the claim.)
Attard does not specifically disclose to consider “the difference between the first CS and the second CS” when considering whether to data exchange is in order. However, Szilagyi does teach this limitation. (See at least Szilagyi ¶¶ 20 and 25: “The relative context of vehicles is used to evaluate whether a vehicular message (e.g., CAM, DENM) originated by a given source vehicle should be delivered to a given (potential) target vehicle… After considering the potential target vehicles from the above point of view, the vehicular message distribution entity delivers each vehicular message to those target vehicles that are affected by the source vehicle that originated the message or would require updated information from said source vehicle.” Further, the “transmission of vehicular messages to target vehicles which attain very little benefit from said vehicular messages should be avoided in order not to consume resources in vain.”)
	Regarding claim 4:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 3,” and Attard further discloses “wherein establishing the driving strategy of the first vehicle based on the determination that… the first CS… does not satisfy the one or more criteria for establishing that data exchange is in order includes proceeding with an original driving strategy of the first vehicle.” (See at least Attard ¶ 57: “the computer 105 generally computes the overall scalar confidence assessment 118 mentioned above, i.e., a value Φ that provides an indicia of whether the vehicle 101 should continue autonomous operations, e.g., when compared to a predetermined threshold Φmin. The overall confidence assessment 118 may take into account a variety of factors, including various collected data 115 relating to various vehicle 101 attributes and/or attributes of a surrounding environment.” The value Φ not falling below the threshold Φmin reads on the difference in CS scores not satisfying the criterion for establishing that data exchange is in order, and determining that the vehicle should continue autonomous operations reads on “proceeding with an original driving strategy of the first vehicle” as recited in the claim.)
Attard does not specifically disclose to consider “the difference between the first CS and the second CS” when considering whether to data exchange is in order. However, Szilagyi does teach this limitation. (See at least Szilagyi ¶¶ 20 and 25: “The relative context of vehicles is used to evaluate whether a vehicular message (e.g., CAM, DENM) originated by a given source vehicle should be delivered to a given (potential) target vehicle… After considering the potential target vehicles from the above point of view, the vehicular message distribution entity delivers each vehicular message to those target vehicles that are affected by the source vehicle that originated the message or would require updated information from said source vehicle.” Further, the “transmission of vehicular messages to target vehicles which attain very little benefit from said vehicular messages should be avoided in order not to consume resources in vain.”)
	Regarding claim 5:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Attard further discloses “wherein establishing the driving strategy of the first vehicle based on the sensor data provided by the second vehicle includes changing an original driving strategy of the first vehicle.” (See at least Attard ¶ 74: “Following the block 335, in a block 340, the first vehicle 101 computer 105 determines an action or actions to take concerning vehicle 101 operations, whereupon such actions may be implemented by the autonomous module 106. Such determination may be made, as mentioned above, at least in part based on data 115 received from one or more second vehicles 101… Accordingly, and consistent with examples given above, the action determined in the block 340 could be for the vehicle 101 to cease and/or disable one or more autonomous operations based on a fault or faults detected in one or more data collectors 110.”)
	Regarding claim 6:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Szilagyi further discloses “wherein each of the first CS and the second CS is indicative of one or more of: a number of vulnerable road users, a number of active vehicles, a number of static obstacles, an occupancy of a free-space grid, a percentage of obstructed motion grid, a position of each of one or more vehicles, and a lane direction of each of one or more vehicles.” (See at least Szilagyi ¶¶ 26: “The road/traffic context information may comprise information on a per vehicle basis, derived from the map information and the sensor information correlated with the information collected from the vehicular messages of each individual vehicle. The road/traffic context information may comprise the latest kinematics information of the vehicle (available from the vehicular messages, e.g., location, speed, acceleration and/or heading angle parameters and values) as well as their interpretation in the context of the road environment, weather conditions and other vehicles (the relative context of the vehicle). The relative context of each vehicle may include (but is not limited to) comparing their type (e.g., truck vs. passenger car), speed, acceleration/braking events, heading angle/orientation, presence in a CACC control loop or platoon, presence in specific lanes, relation to traffic light (e.g., waiting in front of red light), being queued up due to traffic light or congestion, planned route/trajectory (navigation information), presence of other vehicles in the vicinity/line of sight/presence of the two vehicles, and/or presence of other road users (e.g., VRU, passengers, cyclists).” The relative context of each vehicle considering the presence of vulnerable road users reads on each of the first and second CSs being indicative of a number of vulnerable road users.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, the first CS and second CS being “indicative of one or more of: a number of vulnerable road users, a number of active vehicles, a number of static obstacles, an occupancy of a free-space grid, a percentage of obstructed motion grid, a position of each of one or more vehicles, and a lane direction of each of one or more vehicles” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “number of vulnerable road users” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 7:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Attard further discloses “wherein the communications module is further configured to request… to provide to the first vehicle the indication of the second vehicle in the vicinity of the first vehicle.” (See at least Attard ¶¶ 71-72: “In the block 330, the first vehicle 101 sends a v2v communication 112 that may be received by one or more second vehicles 101 within range of the first vehicle 101… Next, in a block 335, the first vehicle 101 may receive one or more v2v communications 112 from one or more second vehicle 101.”)
Attard does not specifically disclose that the indication of the second vehicle in the vicinity of the first vehicle is provided by “a vehicle management system.” However, Szilagyi does teach this limitation. (See at least Szilagyi ¶ 24-26: “In some embodiments, the vehicular message distribution entity may further maintain in the one or more databases 124 or 134 or 144 more specific road/traffic context information. The road/traffic context information may comprise information on a per vehicle basis, derived from the map information and the sensor information correlated with the information collected from the vehicular messages of each individual vehicle. The road/traffic context information may comprise the latest kinematics information of the vehicle… as well as their interpretation in the context of the road environment, weather conditions and other vehicles (the relative context of the vehicle). The relative context of each vehicle may include (but is not limited to) comparing their type (e.g., truck vs. passenger car), speed, acceleration/braking events, heading angle/orientation, presence in a CACC control loop or platoon, presence in specific lanes, relation to traffic light (e.g., waiting in front of red light), being queued up due to traffic light or congestion, planned route/trajectory (navigation information), presence of other vehicles in the vicinity/line of sight/presence of the two vehicles.” The “vehicular message distribution entity” reads on the “vehicle management system” recited in the claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative vehicle system disclosed by Attard by providing the indications of other nearby vehicles using a vehicular message distribution entity as taught by Szilagyi, because this modification is a simple substitution of one known element (using the vehicular message distribution entity to provide the indications) for another (using the vehicles to directly provide the indications) to obtain predictable results.
Regarding claim 9:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 1,” and Attard further discloses “wherein the sensor data describing the environment surrounding the second vehicle includes data indicative of one or more of: a field of view of the second vehicle, a position of each of one or more objects surrounding the second vehicle, a velocity of each of the one or more objects surrounding the second vehicle, and one or more predictions regarding the environment surrounding the second vehicle.” (See at least Attard ¶ 73: “For example, the first vehicle 101 could receive data 115 from a second vehicle 101 relating to a speed and/or location of the second vehicle 101, relating to a location of obstacles such as rocks, potholes, construction barriers, guard rails, etc., as well as data 115 relating to a roadway, e.g., curves, lane markings, etc.” The location of obstacles reads on the claimed “position of each of one or more objects surrounding the second vehicle.”)
Note that under the BRI of claim 9, consistent with the specification, the sensor data including “data indicative of one or more of: a field of view of the second vehicle, a position of each of one or more objects surrounding the second vehicle, a velocity of each of the one or more objects surrounding the second vehicle, and one or more predictions regarding the environment surrounding the second vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “position of each of one or more objects surrounding the second vehicle” has been addressed here, the claim is still rejected in its entirety.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Attard in view of Szilagyi as applied to claim 7 above, and further in view of Tanaka (JP 2020-129336 A).
	Regarding claim 8:
Attard in combination with Szilagyi discloses the “collaborative perception system according to claim 7,” but does not specifically disclose “wherein: the perception analysis module is further configured to identify, based on sensor data describing an environment surrounding the first vehicle, a blind spot of the first vehicle, and the communications module is further configured to request the vehicle management system to provide to the first vehicle the indication of the second vehicle in the vicinity of the first vehicle such that the second vehicle has a view of the blind spot of the first vehicle.” However, Tanaka does teach these limitations. (See at least Tanaka ¶¶ 37-39: “the information received from the surrounding vehicle and the information acquired by the own vehicle sensor 30 are compared to determine the presence or absence of the surrounding vehicle and the obstacle at the blind spot of the own vehicle sensor 30.” The “own vehicle” and “surrounding vehicle” read on the claimed first and second vehicles, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative vehicle system disclosed by Attard in combination with Szilagyi by collecting information regarding the first vehicle’s blind spot from another nearby vehicle as taught by Tanaka, because with this modification, “It is possible to grasp the position and behavior of the vehicle and prevent accidents.” (See at least Tanaka ¶ 24.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hutcheson et al. (US 2018/0208195 A1) discloses that an autonomous “first vehicle may receive from one or more nearby vehicles a collision risk assessment value determined by said vehicle. The first vehicle may determine an aggregate collision risk score based on the determined collision risk and the received collision risk assessments. Responsive to a determination that the aggregate collision risk score has changed relative to a previously calculated aggregate collision risk score, the first vehicle may adapt at least one of its self-driving parameters to control automated driving behavior” (Abstract).
Vora et al. (US 10,777,084 B1) discloses a system in which “a vehicle lacking one or more of these complex sensors can perform localization techniques based on a location of another vehicle with the complex sensors. That is, a master vehicle that has sensors sufficient to determine its location with high accuracy can transmit its location to one or more nearby vehicles over a communications medium such as V2V (vehicle-to-vehicle) communications, and a nearby vehicle can determine its respective location based on the received location and a distance from the master vehicle to the respective nearby vehicle. Thus, nearby vehicles that lack the complex sensors to use localization techniques can determine their respective locations in a global coordinate system” (col. 3 ll. 8-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662